351 S.W.3d 676 (2011)
Cynthia MAGNUSON, Kevin Magnuson and Molly Magnuson, Respondents,
v.
Robert RAMAGE, ANC Rental Corporation, NT Limited Partnership and National Car Rental (Canada, Inc.), Defendants,
v.
American Home Assurance Company, Appellant.
No. ED 94644.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 21, 2011.
Application for Transfer Denied December 6, 2011.
Thomas B. Weaver, Clayton, MO, for appellant.
Grant L. Davis, Kansas City, MO, for respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
American Home Assurance Company (hereinafter, "Insurer") appeals from the trial court's judgment in favor of Cynthia Magnuson, et al, (hereinafter, "Magnuson") ordering it to pay its policy limits and prejudgment interest in a garnishment action. Insurer raises four points on appeal.
We have reviewed the briefs of the parties, the transcript, and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).